                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

PHOEBE RENEE’ HALLIWELL,                           )
a/k/a RONNY DARNELL                                )
                                                   )
       Plaintiff,                                  )
                                                   )
v.                                                 )      Case No. CIV-18-1152-D
                                                   )
JOE ALLBAUGH, et al.,                              )
                                                   )
       Defendants.                                 )

               ORDER REQUIRING SERVICE AND SPECIAL REPORT

       Plaintiff, a prisoner appearing pro se has filed this action pursuant to 42 U.S.C §

1983 asserting violations of her constitutional rights. After preliminary review of the

Second Amended Complaint (ECF No. 20),1 this Court finds that an investigation and

special report are necessary to develop a record sufficient to ascertain whether there are

any factual or legal bases for the Plaintiff’s claims. See Hall v. Bellmon, 935 F.2d 1106

(10th Cir. 1991). In compliance with the guidelines set out in Martinez v. Aaron, 570 F.2d

317 (10th Cir. 1978), a procedure has been followed in this judicial district whereby an

administrative review of the subject matter of civil rights complaints filed by inmates is

undertaken by the appropriate officials and the results of that review reported to the

Court. Therefore, IT IS THE ORDER OF THIS COURT that:



1
  On May 14, 2019, U.S. District Judge Timothy D. DeGiusti entered an Order (ECF No. 27)
adopting the undersigned’s Report and Recommendation dismissing all claims except Plaintiff’s §
1983 claim of deliberate indifference to serious medical needs. This claim remains against all
seven (7) defendants as specifically outlined in the Report and Recommendation. See ECF No.
22:15-16.
          (1)   Officials responsible for the operation of the DAVIS CORRECTIONAL

FACILITY, HOLDENVILLE, OKLAHOMA and the CIMARRON CORRECTIONAL

FACILITY, CUSHING, OKLAHOMA shall undertake a review of the subject matter of

the complaint:

                (a)   To ascertain the facts and circumstances underlying Plaintiff’s claims,
                      including any administrative relief attempt;

                (b)   To consider whether any action can and should be taken by the
                      institution or other appropriate officials to resolve the subject matter
                      of these claims; and

                (c)   To determine whether prior related complaints, either pending in this
                      Court or elsewhere, should be considered together with the present
                      claims.

          (2)   Following completion of the review, a written special report setting forth

the findings shall be compiled. The special report shall restate in separate paragraphs the

allegations of the complaint followed by the pertinent information developed by the

review. Any rules and regulations pertinent to the subject matter of the complaint shall

be included as part of the special report. Whenever appropriate, medical and/or

psychiatric records shall be included in the special report. Likewise, any rules and

regulations pertinent to the complaint’s subject matter shall be included in the special

report.

          (3)   The special report shall be due no later than sixty (60) days from the date

on which the first defendant is served. When a defendant agrees to waive service, the

date on which the waiver form is sent shall be considered the date of service. See Fed.



                                                  2
R. Civ. P. 4(d)(4). The Court further orders the Defendants to file an answer or dispositive

motion within sixty (60) days of service.

         (4)     Defendants are advised that filing a dispositive motion based on the

affirmative defense of failure to exhaust administrative remedies will typically be

considered as a motion for summary judgment. Thus, such a motion generally must be

in compliance with procedural rules for summary judgment. See Fed. R. Civ. P. 56; LCvR

56.1; see also LCvR 56.1(a) (limiting each party to one Rule 56 motion, absent leave of

Court). Further, upon receipt of such a motion, the Court may order limited discovery and

extend Plaintiff’s response time.

         (5)     Unless otherwise ordered, any party shall have seven (7) days to respond

to a request for an extension of time.

         (6)     No other applications or motions shall be filed or considered and no

discovery shall be served upon any parties until the special report has been filed, except

as the Court may otherwise order.

         (7)     Plaintiff is advised that if any Defendant(s) files a motion to dismiss, Plaintiff

must file a response thereto within twenty-one (21) days from the date the motion was

filed. Local Civil Rule 7.1(g).2 Failure to respond to the motion within the time period may

result in the motion being deemed confessed.




2
    The Clerk of Court is directed to mail Plaintiff the Court’s local rules with this order.

                                                        3
       (8)    The Plaintiff should also be aware of the provisions of Rule 56 of the Federal

Rules of Civil Procedure and Local Civil Rule 56.1(c) if any Defendant(s) files a motion for

summary judgment. These rules and the case law provide that when a dispositive motion

is supported by affidavits and/or other documents, the party opposing the motion may

not depend upon the mere allegations in his/her/their pleadings to counter it. The party

opposing the motion must respond with counter affidavits and/or documents to set forth

specific facts showing that there is a genuine issue of material fact to be litigated at the

trial. If the party opposing the motion does not so respond, the Court may declare that

the facts in the affidavits and/or documents supporting the motion are established as true

and that there is no genuine issue of material fact in dispute. In that event, if the

applicable law allows, the party or parties who filed the motion will be entitled to have

the motion granted and judgment entered in his/her/their favor. Plaintiff must file a

response to any motion for summary judgment within twenty-one (21) days from the

date the motion was filed.

       (9)    A copy of this order, the complaint, and a summons shall be served on each

defendant in accordance with the Federal Rules of Civil Procedure 4; provided, however,

that said service shall not be effected until the necessary service papers (along with

service copies for each defendant) have been completed by the Plaintiff and furnished

within twenty (20) days from this date to the Clerk for processing and issuance. Upon

request of the Plaintiff, the United States Marshal Service would be available to effect

service at the addresses provided by the Plaintiff. See Fed. R. Civ. P. 4(c)(3); 28 U.S.C.


                                                4
§ 1915(d). However, proof of service is the Plaintiff’s responsibility and return of service

on each defendant is due ninety (90) days from the date this action was filed. See Fed.

R. Civ. P. 4(m).3 The failure to timely file proof of service could result in dismissal of the

action.

          IT IS SO ORDERED on May 16, 2019.




3
  Because Plaintiff’s Complaint was subject to initial screening under 42 U.S.C. § 1997e(c)(1) and
28 U.S.C. § 1915(e)(2)(B), the Court has postponed commencement of the 90-day period for
service of Defendants until the date of this Order.

                                                    5
